Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-13-00895-CR

                                       Gary PETERSON,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                         From the County Court, Wilson County, Texas
                               Trial Court No. 11-10-0393-CRC
                          Honorable Marvin Quinney, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

       In accordance with this court’s memorandum opinion of this date, the trial court’s judgment
is AFFIRMED.

       SIGNED July 23, 2014.


                                                 _____________________________
                                                 Karen Angelini, Justice